Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 1 of 9 PagelD #: 5

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF KINGS
FLOR CARDOZO, *
Plaintiff, NOTICE
-against- Index No.: 501519/19
JESUS REYES and CARAVAN INC.,
Defendants.
x

 

PLEASE TAKE NOTICE, that pursuant to the provisions of Section 253/254 of the
Vehicle and Traffic Law of the State of New York, a copy of the summons and complaint in the
above entitied action was served upon you by delivering on April 9, 2019, a copy of the summons
and complaint to the Secretary of State of the State of New York, at his office in the City of New
York, State of New York, with a fee of $10.00.

PLEASE TAKE FURTHER NOTICE that we are sending you herewith a copy of the

summons and complaint in this action.

Dated: Brooklyn, New York
April 9, 2019
l
ARTHUR M. UNTERMAN
Attormey for Plaintiff
Office and P.O. Address
26 Court Street - Suite 1806
Brooklyn, NY 11242

(718) 643-4000

CBCS Received 04/17/2019
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 2 of 9 PagelD #: 6

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF BRONX

FLOR CARDOZO
Plaintiff/Petitioner,

- against - Index No. 20655/2019E

JESUS REYES and CARAVAN INC.
Defendant/Respondent.

 

x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)
(Uniform Rule § 202.5-bb)

You have recelved this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system ("NYSCEF"), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attomey. (Attorneys: see “Information for Attorneys” pg. 2).

® If you are not represented by an attorney:
You will be served with ali documents In paper and you must serve and file your
documents In paper, unless you choose to participate in e-fillng.
If you choose to participate in e-filing, you must have access to a computer and a

scanner or other device to convert documents Into electronic format, a connection
to the internet, and an 6-mall address to recelve service of documents.

The benefits of participating In e-filing include:
® serving and filing your documents electronically
@ free access fo view and print your e-filed documents
® limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
® visit: www.nycourts.cov/eflle-unrepresented or

® contact the Clerk's Office or Help Center at the court where the case was filed. Court
contact Information can be found at www.nycourts.gov

Page 1 of 2 EFM-1
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 3 of 9 PagelD #: 7

INDEX NO. 501519/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 01/25/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF KINGS
> 4 Index No.:
FLOR CARDOZO,
Plaintiff Designates
Plaintifiis). County of Kings
as the place of trial
-against- The basis of venue is
Plaintiff's Residence
JESUS REYES and CARAVAN INC.,
SUPPLEMENTAL
SUMMONS
Defendant(s).
Plaintiff resides at
135 Logan Street
To the above named Defendant(s): Brooklyn, NY

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiff's attorney within twenty (20) days after the service of this summons,
exclusive of the day of service (or within thirty (30) days after the service is complete if this
summons is not personally delivered to you within the State of New York); and in case of your
failure to appear or answer, judgment will be taken against you by defiult for the relief demanded

in the complaint.
Dated: Brooklyn, New York ~ ae
January 25, 2019 ee
ARTHUR M. UNTERMAN
Attorney for Plaintiff
Office and P.O. Address
26 Court Street, Suite 1806
Brooklyn, NY 11242
(718) 643-4000
Defendanis Address
CARAVAN INC. JESUS REYES
160 Essex Avenue East 618 Elm Street
Avenel, NJ 07001 Roselle, NJ 07203
JESUS REYES
954 Madison Avenue, 2

Elizabeth, NJ 07201

1 of 1
FILED. KINGS COUNTY CLERK 01/25/2019 02:20 DM

Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 4 of 9 PagelD #: 8

INDEX NO. 501519/2019

 

NYSCEF DOC. WO. 3 RECEIVED NYSCEF: 01/25/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF KINGS
x
FLOR CARDOZO,
AMENDED
Plamtiff, Index. No:
~against-

JESUS REYES and CARAVAN INC.,,

Defendant.

*~

Plaintiff, by her attorney, Arthur M, Unterman, complaining of the defendants

alleges at all times hereinafter mentioned and upon information and belief:

1. Plaintiff is a resident of the County of Kings, City and State of New York.

2. Defendant, CARAVAN INC., is a domestic corporation organized and existing
pursuant to the laws of the State of New York.

3. Defendant, CARAVAN INC., is a foreign corporation authorized to do business in the
State of New York and doing business in the State of New York.

4. Defendant, CARAVAN INC., is a foreign corporation doing business in the State of
New York.

5. Defendant, CARAVAN INC., was the owner of a motor vehicle bearing New Jersey
registration number ASSO7W for the year 2018.

6. Defendant, JESUS REYES, operated, managed, and controlled the aforesaid motor
vehicle.

7. Defendant, JESUS REYES, operated the aforesaid motor vehicle with the knowledge,
permission, and consent of the owner.

8. The aforesaid motor vehicle was operated with the knowledge, permission and consent

1 of 5
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 5 of 9 PagelD #: 9

FILED: KiNGS COUNTY CLERK 01/25/2019 02:20 DM INDEX NO. -501519/2019

NYSCEF DOC. NOG. 3 RECEIVED NYSCEF: 01/25/2019

   

of the owner.

9. Defendant, JESUS REYES, was an employee of defendant CARAVAN INC.

10. Defendant JESUS REYES operated the aforesaid motor vehicle within the scope of
and pursuant to his duties as an employee of defendant CARAVAN INC.

11. Plaintiff operated e motor vehicle.

12. Bushwick Avenue and Boerum Street, at or about their intersection, were and still are
public thoroughfares located in the County of Kings, City and State of New York, commonly used
for vehicular traffic.

13. That on or about November 7, 2018, at the aforementioned location the aforesaid
motor vehicles were in contact.

14. Theat by reason of said occurrence, plaintiff was injured.

15. That by reason of said occurrence, plaintiff was seriously injured.

16. That plaintiff sustained a serious injury as defined in subsection (4) of section 5102
of the Insurance Law, and/or economic loss greater than basic economic loss, as defined in
subsection (a) of section $102 of the Insurance Law.

17. That the injuries and damages sustained by the plaintiff were caused solely by reason
of the negligence, carelessness and recklessness of the defendants without any fault on plaintiff's
part contributing thereto.

18. This action falls within one or more of the exceptions contained in CPLR Section
1602.

19. That as a result of the foregoing, the plaintiff has been damaged by the defendants in
an amount which exceeds the jurisdictional limits of all lower Courts.

WHEREFORE, plaintiff demands judgment jointly and severally against the defendants,

2of 5
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 6 of 9 PagelD #: 10

FILED: KINGS COUNTY CLERK 01/25/2015 INDEX NO. -501519/2019

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 01/25/2019

   

in an amount which exceeds the jurisdictional limits of all lower Courts, together with the costs

and disbursements of this action.
CD
Dated: Brooklyn, New York = —-"
January 25, 2019 AR’ M. UNTERMAN
Attorney for Plaintiff

Office and P.O. Address
26 Court Strest - Suite 1806

Brooklyn, NY 11242
(718) 643-4000

3 of 5
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 7 of 9 PagelD #: 11
F2LeED: KINGS COUNTY CLERK 01/25/2019 02:20 PM INDEX NO. .501519/2019

NYSCEF DOC. NO. 3 , RECEIVED NYSCEF: 01/25/2019

   

INDIVIDUAL VERIFICATION

STATE OF NEWYORK )
3 SS:
COUNTY OFKINGS )

vectcan [ am the pleiatiff in the action; I have read the
rregin re d Conp haat a and know the contents thereof; the sams is true to my own
encta/csta wiadsmueranatusedap wuaestnasuan ave
those matters 1 believe it to be true.

The grounds of my belief ag to all matters aot stated upon my own knowledge ere as
follows:

ATTORNEY'S FILE AND CONVERSATION WITH OTHERS,

 

x :
PS

 

“ARTHUR M, UNTERMAM
Notary Pal State of New York

cme ee
cocntsnton Expres June 80,

4 of 5
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 8 of 9 PagelD #: 12

 

INDEX NO. 5°1519/7019
RECEIVED NYSCEF: 01/25/2019

NYSCEF DOC. NO. 3

 

 

 

 

 

 

 

 

Index No.
SUPREME COURT OF THE STATE OF NEW YORK
FLOR CARDOZO,
Plaintiffs).
~against-
JESUS REYES and CARAVAN INC.,
Defendant(s).
SUPPLEMENTAL SUMMONS AND AMENDED VERIFIED COMPLAINT
ARTHUR M. UNTERMAN
for Plaintfte)
Office and Post Office Address,
26 COURT STREET, SUITE 1806
BROOKLYN, NEW YORK 11242
(713) 643-4000
To
Attomay(s) for
Service of'a copy of the within {a hereby admitted
Dated,
Attomney(¢) for
Please take notice
MOI OF ENTRY
that the within is = (certified)true copy of 3
daly entered inthe cffie of the clerk ofthe witla named cout on 19
a RORCEOFSELILEMENT
that an onder of which the within is a tue copy will be presented for
settlement to the HON, one of the Judges
of the within named overt, at
on 19 at M,
Dated, Yours, etc,
ARTEUR NM. UNTERMAN
Attorney for Plaintiffts)
Office and Past Office Address
To 26 COURT STREET, SUITE 1806
Attomey(a) for BROOKLYN, NEW YORK. 11242

5 of 5
Case 1:19-cv-02682-DLI-PK Document 1-1 Filed 05/07/19 Page 9 of 9 PagelD #: 13

i

Te find legal information to help you represent yourself visit www .nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who Is served with this notice must either:

1) Immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/eflle : or

2) file the Notice of Opt-Out form with the clerk of the court where this action Is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website ai www. nycourts.goviefile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: eflle@nycourts.gov).

Dated: JANUARY 25, 2019

 

ARTHUR M. UNTERMAN 26 COURT STREET, SUITE 1806
Name Address
ARTHUR M. UNTERMAN BROOKLYN, NY 11242
Firm Name
718-643-4000
Phone
AMUNYC@AOL.COM
E-Vail

 

To: JESUS REYES

 

CARAVAN INC.

 

6/6/18

Index # Page 2 of 2 EFM-1
